Citation Nr: 0508368	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  98-159 52A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1979, and from October 1979 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In April 2000 and in September 2003, the Board remanded the 
veteran's claim for further development.


FINDINGS OF FACT

The veteran's hypertension currently requires continuous use 
of medication and is manifested by diastolic pressures 
predominantly below 130.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
hypertension have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a June 1998 statement of 
the case; March 2001 and December 2004 supplemental 
statements of the case; and a VCAA letter was sent in April 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The April 2004 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  A VA examination was conducted in May 2004.  All 
available records identified have been obtained and 
associated with the claims folder.  

The Board notes that the April 2004 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Historically, service connection for hypertension was granted 
at a 10 percent rating in December 1991.  This decision was 
based on service medical records that indicated treatment for 
hypertension, including a July 1984 discharge examination 
that indicated that the veteran was diagnosed with 
hypertension and was taking HCTZ and K-tabs.  The July 1991 
VA examination indicates that the veteran had recumbent blood 
pressure of 152/94, standing blood pressure of 160/100, 
sitting after exercise blood pressure was 190/100, and two 
minutes after exercise blood pressure was 168/98.  This 
rating remained in effect until the current claim.

A February 2001 VA examination for hypertension indicates 
that the veteran had blood pressure of 150/100, pulse of 90, 
heart was at a regular rate with no murmurs, gallops, or 
rubs.  The lungs were clear to auscultation bilaterally.  The 
extremities had trace edema.  The neck was supple.  There was 
no increase in central venous pressure.  The carotid upstroke 
was brisk.  There were no carotid bruits.  The diagnosis was 
hypertension, not well controlled.

A May 2004 VA examination for hypertension indicates that the 
veteran had a previous diagnosis of hypertension dating back 
to 1973 while in service.  His complaints included occasional 
chest wall pain relieved with rest and massage.  He was 
admitted to the hospital in September 2003 for cardiac 
complaints, and had a negative cardiac workup.  He denied any 
dyspnea on exertion, orthopnea, or syncope.  He reported some 
occasional palpitations that occur with frustration or 
anxiety.  

On examination, blood pressure was 200/128 in the left arm.  
Recheck in the right was 191/"1200".  Recheck in the left 
arm was 198/126.  Pulse 113, respirations 16.  The veteran 
was alert and oriented times 4.  No apparent distress, 
pleasant.  His lungs were clear to auscultation bilaterally.  
Cardiovascular system showed tachycardia without any 
appreciable murmurs, rubs, or gallops.  There was normal 
estimated right atrial pressure.  There were no right 
ventricular heaves.  No displacement in PMI, no carotid 
bruits.  2+ pulses, equal bilaterally.  No lower extremity 
edema.  Fundoscopic examination revealed no papilledema.  The 
diagnosis was hypertension, which dated back to 1973 when he 
was in the service.  He was poorly controlled during the 
examination, and denied any current chest pain, shortness of 
breathe, dizziness, paresthesias, dysesthesias, or blurred 
vision.  

The veteran received treatment at VA facilities from 
September 1997 to May 2004 for various disabilities, to 
include hypertension.  Records show that all blood pressure 
readings included a diastolic blood pressure reading below 
130.

Analysis

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The RO has assigned a 40 percent rating for the hypertension 
under Diagnostic Code 7101 of the Schedule for Rating 
Disabilities.  Diagnostic Code 7101 provides for the 
evaluation of r hypertensive vascular disease. A 10 percent 
rating is provided when diastolic pressure is predominantly 
100 or more or when continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more.  A 20 percent evaluation is 
warranted for hypertension with diastolic pressure 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  If there is hypertension with 
diastolic pressure predominantly 120 or more, a 40 percent 
rating is in order.  A maximum schedular evaluation of 60 
percent is assigned when there is diastolic pressure 
predominantly 130 or more.  See 38 C.F.R. Part 4, Diagnostic 
Code 7101 (2004), Note 1 (defining hypertension).

As previously indicated, a higher rating for the hypertension 
is warranted when the diastolic pressure is predominantly 130 
or more.  The May 2004 VA examination indicates blood 
pressure readings of 200/128, 191/120, and 198/126.  In 
reviewing the many blood pressure readings of record, the 
Board notes that the veteran has never had predominate 
diastolic pressure readings of 130 or more.  Additionally, 
the recent VA examination showed no abnormality of the heart.  
Accordingly, the Board finds that the veteran is currently 
properly rated as 40 percent disabling for his hypertension.  
The evident is not equipoise as to warrant application of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to an increased rating for hypertension, 
currently evaluated as 40 percent disabling, is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


